 482DECISIONSOF NATIONALLABOR RELATIONS BOARDRogers Cleaning Contractors,Inc. andits alter ego,Olmsted Cleaning Contractors,Inc.andService,Hospital,Nursing Home and Public EmployeesUnion,Local 47, affiliated with Service Employ-ees International Union,AFL-CIO-CLC. Cases8-CA-15104-2 and 8-CA-15104-315November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 8 September 1983 Administrative Law JudgeWilliam A. Pope II issued the attached decision.The Respondent filed exceptions and a supportingbrief, to which the General Counsel filed an an-swering brief, and the Charging Party filed cross-exceptions and a supporting brief to which the Re-spondent filed a brief in reply.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Rogers Cleaning Contractors, Inc. andits alter ego, Olmstead Cleaning Contractors, Inc.,Olmstead Falls, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1.Substitute the following for paragraph 1(g)."(g) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Insert the following as paragraph 2(f) and re-letter the subsequent paragraphs."(1) Expunge from its files any reference to thediscriminatory terminations of Judy Thompson,2We shall modify the recommended Order by incorporating a provi-sion requiringthe Respondent to remove from its files any reference tothe unlawfulterminationsof employees Thompson, Murphy, and Gulanand to notify them in writing that it has done so and that evidence oftheir unlawfulterminationswill not be usedas a basisfor future person-nel actions against them SeeSterling Sugars,261 NLRB 472 (1982)We do not find that the Respondent has been shown to have a procliv-ity to violate the Act or a general disregard for the employees' funda-mental statutoryrights astowarrant a broad cease-and-desist order asrecommended by the judge.Hickmott Foods,242 NLRB 1357 (1979)Consequently, we shall substitute a narrow cease-and-desist order for thebroad injunctivelanguage herecommendedLaura Murphy, and Ann Gulan, and notify them inwriting that this has been done and that evidenceof their unlawful terminations will not be used as abasis for future personnel actions against them."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not toengage inany of theseprotected concerted activitiesWE WILL NOT refuse to bargain with Service,Hospital,NursingHome and Public EmployeesUnion, Local 47, affiliated with Service EmployeesInternational Union, AFL-CIO-CLC as the exclu-sivebargaining representative for collective-bar-gainingpurposes of our employees in the appropri-ate unit set forth in the collective-bargaining agree-mentin effect between ourselves and the Unionsince 1 May 1978.WE WILL NOT bypass the Union as the exclusivebargaining representative of our employees, as setforth above, by negotiating directly with them con-cerning rates of pay and other terms and conditionsof employment.WE WILL NOT threaten or discharge employeesbecause of their union activities and sympathies orbecause they joined, supported, or assisted a unionand engaged in concerted activities for the pur-poses of collective bargaining and other mutual aidor protection.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and bargain with the Unionby acknowledging that we are bound by the collec-tive-bargaining agreement referred to above.277 NLRB No. 53 ROGERS CLEANING CONTRACTORSWE WILL honor, implement, and apply the exist-ing collective-bargaining agreement referred toabove.WE WILL make all required contributions to theUnion's health and welfare fund, and pension fundas required by the collective-bargaining agreement.WE WILL make our employees whole for anyand all loss of wages and benefits they may havesuffered as the result of our unfair labor practices,with interest.WE WILL offer immediate reinstatement, if notalreadyprovided, to Judy Thompson, LauraMurphy, and Ann Gulan, to their former positionsor, if those positions no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges, and WEWILL make them whole for any loss of pay theymay have suffered by reason of our unlawful termi-nation of their employment, with interest.'WE WILL notify each of them that we have re-moved from our files any reference to her termina-tion and that the termination will not be usedagainst her in any way.ROGERSCLEANINGCONTRACTORS,INC. AND ITS ALTER EGO, OLMSTEDCLEANING CONTRACTORS, INC.Allen Binstock, Esq,for the General Counsel.Peter H. Hessler, Esq.andDavid Hessler, Esq.,of Brecks-ville,Ohio, for the Respondent.StevenPotter,Esq.andMelvin Schwarzwald,Esq.,ofCleveland, Ohio, for the Charging Party.DECISIONWILLIAM A. POPEII,Administrative Law Judge. In aconsolidated complaint dated April 28, 1982, the GeneralCounsel of the National Labor Relations Board allegedthat the Respondents,Rogers Cleaning Contractors, Inc.,and its alter ego, Olmsted Cleaning Contractors, Inc.,committed unfair labor practices in violation of Section8(a)(1), (3),and (5)of the National Labor Relations Actby threatening to discharge and by discharging employ-ees because of union activities and/or sympathies, by by-passing the Union and dealing directly with their em-ployees, and by unilaterally changing terms and condi-tions of employment and failing to make payments to theUnion'shealth and welfare fund and pensionfund. Theunfair labor practice charge inCase 8-CA-15104-2 wasfiledbytheCharging Party on August 20, 1981; theunfair labor practice charge in Case 8-CA-15104-3 wasfiledon August 28, 1981. Trial was held from November1 through 4, 1982, in Cleveland,Ohio,before me.I.BACKGROUNDA. Stipulated FactsThe following facts were stipulated by the parties:483(1)At all times material, Rogers Cleaning Contractors,Inc.was an employer engaged in commerce, within themeaning of Section 2(6) and (7) of the Act. Rogersceased business operations on July 10, 1981.(2) Olmsted Cleaning Contractors, Inc. annually, in thecourse and conduct of its business, provides servicesvalued in excess of $50,000 to the Davy McKee Corpo-ration,which is directly engaged in interstate commerce.(3)At all times material through July 10, 1981, exceptas otherwise noted, the following named individuals oc-cupied the positionsas setforth after their names andwere agents of Respondent Rogers acting in its behalf,andwere supervisors within the meaning of Section2(11)of the Act: Richard Rogers, president; DebraRogers, secretary (until April 10, 1981); Trudy Rogers,vice president (until April 10, 1981); Mark Matjasic, op-erationsmanager; Bob Smith, supervisor; and EstherEllis, foreman.(4)At all times material from July 13, 1981, except asotherwise noted, the following named individuals occu-pied the positions set forth after theirnames,and havebeen and are now agents of Respondent Olmsted actingin its behalf, and are supervisors within the meaning ofSection 2(11) of the Act: Debra Rogers, president andtreasurer;Trudy Rogers, vice president and secretary;Richard Rogers, consultant (untilMarch 1982); MarkMatjasic, supervisor; Bob Smith, supervisor (until April1982); and Esther Ellis, supervisor (until February 1982).(5)About August 13, 1981, Respondent Olmsted rec-ognized the Charging Party as the exclusive representa-tive for the purpose of collective bargaining for its non-supervisory cleaning employees.'(6) Respondent Rogers was a party to a collective-bar-gaining agreement with the Charging Party, which ex-pired on April 30, 1981.(7) In May and/or June 1981, Respondent Rogers en-gaged in negotiations with the Charging Party in orderto arrive at a new collective-bargaining agreement be-tween the parties. No agreement was reached.(8)Rogers Cleaning Contractors, Inc. was incorporat-ed in the State of Ohio about July 5, 1966, for the pur-pose of providing cleaning services. Richard Rogers hasbeen its president from its inception until the presenttime.From approximately March 14, 1980, until April10, 1981, the shares of Rogers were owned as follows:RichardRogers, 2625; Julia Rogers, his wife, 1275;Debra Rogers, his daughter, 750; and, Trudy Rogers, hisdaughter, 750. Kerry Mueller and Harvey Biefelt ceasedto be shareholders in March 1980.From at least January 1980, until April 10, 1981,Debra Rogers was secretary of Respondent Rogers, andTrudy Rogers was its vice president. From approximate-lyMarch 14, 1980, until May 30, 1981, the board of di-,The parties stipulated that the following employees of RespondentOlmsted constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Sec. 9(b) of the Act.All employees engaged in janitorial work, excluding office employ-ees and supervisors as defined in the Labor Management Act of1947, as amended, and also excluding any such employee working 15hours or less in an account where only one employee is engaged ifsuch account is not owned or operated by an entity which operatesinmore then one location serviced by the employer 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectors of Respondent Rogers was composed of RichardRogers,Julia Rogers,Debra Rogers,and TrudyRogers.After April 1981, Richard and Julia Rogers were thesole shareholders and officers of Respondent Rogers.After May 30, 1981,Richard Rogers'was the sole direc-tor.(9)Olmsted Cleaning Contractors,Inc.was incorpo-rated in the State of Ohio on July 6, 1981, for the pur-pose of providing cleaning services.At its inception, Re-spondent Olmsted issued 500 shares of common stock ata face value of $100 per share, which were equally divid-ed between Debra Rogers and Trudy Rogers. DebraRogers was and is the president and treasurer of Re-spondent Olmsted, and Trudy Rogers was and is its vicepresident and secretary. Debra and Trudy Rogers wereand are the sole members of the board of directors ofRespondent Olmsted.(10) Until the time it ceased its business operations, theoffices of Respondent Rogers were located at 8660 Co-lumbia Road, Olmsted Falls, Ohio. Since at least July 13,1981, the offices of Respondent Olmsted have been locat-ed at the same address. Respondent Olmsted is the soleoccupant of the building at 8660 Columbia Road, Olmst-ed Falls, Ohio. The building is owned by Julia Rogers,who owned it at the time it was occupied by RespondentRogers.B. BackgroundUntil financial difficulties forced it out ofbusiness inJuly 1981, and eventually into bankruptcy,2 RogersCleaning Contractors,Inc.,was engaged in providingcontractual janitorial and cleaning services to customersin the Greater Cleveland, Ohioarea.The janitorial andcleaning services which Respondent Rogers provided, in-volving mainly the cleaning of office buildings, were per-formed by hourly workers, most of whom, it appears,were women. From May 1, 1978, until RespondentRogers went out of business, the exclusive representativeof its nonsupervisorycleaningemployes for collective-bargaining purposes was the Charging Party,Hospital,Nursing Home and Public Employees, Local 47, affili-ated with Service Employees International Union, AFL-CIO-CLC.3Rogers Cleaning Contractors was a family businessowned and operated by Richard Rogers, its presidentand chief executive officer, his wife, Julia, and his twodaughters,Debra and Trudy Rogers, who worked forthe Company in clerical capacities and, until April 1981,held the corporate offices of secretary and vice presi-dent, respectively.4 Prior to changes in corporate struc-2Rogers Cleaning Contractors, Inc. filed for bankruptcy on November20, 19813Respondent Rogers and Local 47 were parties to a collective-bar-gaining agreement covering the period from May 1, 1978, through April30, 19814 Both Debra and Trudy Rogers were employed by Rogers CleaningContractors as clerical workers in its offices at 8660 Columbia Road,Olmsted Falls,Ohio.As of 1981, Debra Rogers had worked for Respond-ent Rogers for 13 years and her sister, Trudy Rogers, had worked for theCompany for 11 years There is nothing in the record indicating thattheirmother,Julia Rogers,took an active role in the management of thebusinessture brought about by financial reverses in early 1981,the' four members of the Rogers family constituted Re-spondent Rogers' board of directors, and were its corpo-rate officers and the sole stockholders in the corpora-tion.5Although its business had been unprofitable for severalyears, in early 1981 the financial position of RogersCleaning Contractors worsened to the point that in Feb-ruary 1981 its line of bank credit was cut off. Then, byfinal notice, dated March 27, 1981, the Internal RevenueService gave Respondent Rogers 10 days to pay a tax li-ability of over $25,000, or face enforcement action.Fearing that they might be held liable for the Compa-ny's Federal tax liability, Debra and Trudy Rogers re-signed as officers of the corporation on April 10, 1981,and returned their corporate stock.6 For the samereason,on May 30, 1981,Debra andTrudyRogers re-signed asdirectors of the corporation, and their mother,Julia Rogers, resigned as both an officer and a director.After May 30, 1981, Richard Rogers was the sole officerand director of Respondent Rogers.Because of his Company's financial problems, in thespring of 1981, Richard Rogers testified he consideredclosing his cleaning business and moving to Tennessee,7but instead, he decided to keep the cleaning business inoperation as long as possible.Motivated, it appears,mainly by the uncertain future prospects of RogersCleaning Contractors, Debra and Trudy Rogers beganmaking plans to open their own cleaning business, usingthe name "Olmsted Cleaning Contractors." However, byJune 1981, their venture had not progressed beyond thepreliminaryplanning stage."RichardRogers failed to resolve Rogers CleaningContractors' tax liability, and on June 4, 1981, the Inter-nalRevenue Service filed a tax lien on all of RogersCleaning Contractors' property and rights to property.9Subsequently, in late June and early July 1981, the Inter-nalRevenue Service levied upon Respondent Rogers'bank accounts and money due to it from at least three ofits customers. 1 °At that point, Rogers Cleaning Contractors was, forall practical purposes,unable to carry on in business. Itlacked the funds to meet its payroll for the last week ofJune, and the liens and levies by the Internal Revenue5Therewereat least two other nonfamily member stockholders in thepast, but the parties stipulated that these two individuals, identified asKerry Mueller and Harvey Bielfelt, ceased to be stockholders in March1980aAt the time of their resignation as secretary and vice president, re-spectively, of the corporation,Debra and Trudy Rogers each owned ap-proximately 14 percent of the corporation's stock.Theydid not receiveanything of value for the return of their shares of stock to the corpora-tion.7Richard Rogers testified that a year later, in March 1982, he and hiswife actually did move to Tennessee,where he owns a mobile home parkand campground.3Debra Rogers testified that she applied for "my workmen's comp "inApril, opened a bank account in the name of Olmsted Cleaning Con-tractors in April or May 1981, and ordered letterhead stationery in Mayor June9The amount of the lien was $25,570 64.ioNotices of Levy were issued to BancOhio National Bank on June26, 1981,and to American Airlines, Air Canada, and Midway Airlines onJuly 1, 1981 ROGERS CLEANING CONTRACTORSService effectively precluded any realistic possibility thatthe company could raise additional cash to remain inbusiness.The principal assets of Rogers Cleaning Con-tractors, consisting of its equipment and supplies, andbusiness goodwill and its customers, therefore, were ofno value, unless some means could be found to continuein the business of providing service to its customers.The method chosen by Richard Rogers to salvagewhat he could from Rogers Cleaning Contractors was toset up a new business to take over as many of his oldcustomers as possible. The vehicle chosen for this pur-pose by Richard Rogers and his daughters, Debra andTrudy, who, like their father, would be left withoutwork and income by the failure of Rogers Cleaning Con-tractors,was the daughters' nascent cleaning business,Olmsted Cleaning Contractors, which at that point wasactually little more than an idea. Richard Rogers and hisdaughters worked quickly, however, and it did not takelong before Olmsted took on form and substance, aswell.Five days later, on July 6, 1981, Olmsted CleaningContractors, Inc.was incorporated. Its stockholderswere Debra and Trudy Rogers, who each owned 250shares, or 50 percent, of the corporation's stock. Thenext day, July 7, 1981, Respondent Olmsted entered intoan agreement with Respondent Rogers to purchase thelatter'sequipment, cleaning supplies, and vehicles.1'Under the terms of the agreement, Respondent Olmstedpromised to pay $2984.68 and to assume RespondentRogers'outstandingobligations to$ancOhio in anamount not exceeding $16,000.12Meanwhile, during the week of July 6, 1981, RichardRogers visited most, if not all, his customers and solicit-ed their business for Olmsted Cleaning Contractors.Roger's offered terms and services by Olmsted whichwere approximately the same as offered by RogersCleaning Contractors. As a result of Richard Rogers' ef-forts,most of Respondent Rogers' customers agreed totransfer their business to Respondent Olmsted.13Also, during the week of July 6, Richard Rogers andother supervisory employees of Respondent Rogers vis-ited all of the Rogers Cleaning Contractors jobsites andnotified all of Respondent Rogers' employees that theCompany was going out of business. The employeeswere given Olmsted Cleaning Contractors job applica-tions,which they were told to submit if they wantedjobs, and were told that Olmsted would be nonunion andwould pay lower wages and not offer the benefits whichthe employees had received under the collective-bargain-ing agreement between Respondent Rogers and Local47,14IIThe agreement was signed by Debra Rogers, as president of Re-spondentOlmsted, and Richard Rogers, as president of RespondentRogers.12Richard Rogers set the value of the equipment, supplies, and vehi-cles included in the agreement.There was no independent appraisal.'sRichard Rogers testified that initially all but one of RespondentRogers' former major customers agreed to transfer their business to Re-spondent Olmsted.14 The employees were told their pay would be lowered from $5.16per hour to $5 per hour, and there would be no benefits485The result of the preparations by Richard Rogers andhis daughter was the orderly phasing out of RogersCleaning Contractors and the transferral of its assets andmost of its customers to Olmsted Cleaning Contractors,which opened for business on July 13, 1981, without anybreak or interruption in service to the customers. On itsfirstday in business, Olmsted Cleaning Contractors es-sentially provided the same service to the same custom-ers,15 at the same price as had been charged by RogersCleaning Contractors, using the same employees,16 su-pervisors,17 equipment, and offices.'sRichard Rogers was not a stockholder, officer, or di-rector of the new business,19 but he was carried on itspayroll as a part-time consultant,20 at a salary of $350per week.21 In addition to soliciting new business forOlmsted and handling customer contacts,22 RichardRogers gave directions to Olmsted's supervisors,23 wasinvolved in employee discipline,24 and acted as Olmst-ed's operations manager for a 2-week period of time inAugust 1981.25Even though Rogers Cleaning Contractors was unableto meet its payroll after June 21, 1981, its employees con-tinuedworking for the Company until it went out ofbusiness about July 10, 1981, after which most of them15According to Richard Rogers, all 15 of Olmsted's customers onJuly 13,1981,were former customers of Rogers Cleaning Contractors.Debra Rogers, on the other hand, testified that Olmsted started with 13customers, of which 9 were former customers of Rogers Cleaning Con-tractorsis Only two of Olmsted's employees on July 13, 1981, werenot formeremployees of Rogers Cleaning Contractors Nine of Respondent Rogersemployees did not apply for jobs with Olmsted, and three former Rogers'employees who did apply were not hired-Ann Gulan, Judy Thompson,and Laura Murphy. The former Rogers employees hired by Olmsted keptthe same work hours and samejob assignments.17Although job titles changed, the parties stipulated the supervisorswere the same.is The parties stipulated that both Rogers and Olmsted occupied of-fices at 8660 Columbia Road, Olmsted Falls, Ohio, in a building ownedby Julia Rogers Although Rogers Cleaning Contractors occupied thespace until July 10, 1981, when it went out of business, the entire rent forthe month of July was paid by Olmsted.19Olmsted Cleaning Contractors' sole stockholders, officers, and di-rectors were Debra and Trudy Rogers, who held concurrently the officesof president and treasurer, and vice president and secretary, respectively.20Richard Rogers described himself as a "troubleshooter"for hisdaughters. In reality, however, it is apparent from the record that he ex-ercised overall managerial supervisionof thebusiness and provided thecontinuity of management and business experience needed to keep thebusiness going until his daughters gained enough knowledge and experi-ence of their own to carry on alone.21Richard Rogers' salary was substantially greater than that paid byOlmsted to anyone else, including its owners(Debra and Trudy Rogersdrew $250 per week,each)and other supervisors.Richard Rogers appar-ently continued to draw this salary from Olmsted until he moved to Ten-nessee in March 1982, although,by his own admission,as time passed hedevoted less of his time to Olmsted's business.22 Olmsted's advertisement in the telephone directory yellow pages re-quests callers to ask for "Dick Rogers," and makes the claim of "QualityCleaning for Over 36 years."23LillianPrevits, an Olmsted employee called as a witness by theGeneral Counsel,testified that some time after Olmsted started,EstherEllis, her supervisor, indicated she received orders from Dick Rogers.24 Francine Rowe, a former employee of Olmsted and a former em-ployee of Rogers Cleaning Contractors, testified that soonafter Olmstedstarted in business,she was fired by Richard Rogers25 Richard Rogers acknowledged that he acted as Olmsted's operationsmanager for 2 weeks in August and September 1981, while the regularoperations manager was on vacation 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to work for Olmsted Cleaning Contractors, ShortlyafterOlmsted began operations,Debra and TrudyRogers, reportedly using their personal funds, paid thewagesdue to the former Rogers employees for theirwork for Rogers during the period from June 21 throughJuly 10,1981.26Prior to expiration of the collective-bargaining agree-ment between Local 47 and Rogers Cleaning Contrac-tors on April 30, 1981,negotiations on a new multiem-ployer contract began between the Union and the Con-tractorsMulti-Employer Bargaining Group, of whichRogersCleaningContractorswas then a member.27Finding himself in disagreement with other members ofthe bargaining group over strategy, however, Rogerswithdrew Rogers Cleaning Contractors from the bar-gaining group,effectiveApril 30, 1981. By letter of May1,1981, the bargaining group's representative informedthe president of Local 47 of the withdrawal of RogersCleaning Contractors from the bargaining group.After April 30, 1981,28 Richard Rogers participated inseveral separate bargaining sessionswith Local 47's rep-resentatives, during which he declined to agree to someof the contract provisions already negotiated by theUnion and the bargaining group.Instead, citing financiallosses,29Rogers requested concessionsfrom the Unionconcerning pay, benefits, and working conditions. TheUnion refused to accept terms less favorable than con-tained inthe contract it had negotiated with ContractorsMulti-Employer BargainingGroup, and even thoughthere apparently was agreement between Rogers Clean-ing Contractors and Local 47 on all except five or sixprovisions, the June 23, 1981 bargaining session, whichproved to be the last meeting between the two parties,ended without agreement on a contract. Although theJune 23 meeting also ended without a specific date beingset for further discussions, there is no doubt that the par-tiescontemplated further bargaining sessions.30TheUnion apparently made no request for another meetingbetween June 23 and July 10, 1981, when Rogers Clean-ing Contractors went out of business; but, neither didRogers Cleaning Contractors give notice to the Union inthe interim that it was going out of business.3126 The employees were paid in cash for 1 week,and by checks drawnon the bank account of Olmsted for the other According to RichardRogers, the entire obligation was approximately $800027Richard Rogers testified that he attended three bargaining sessionsprior to April 30, 1981.28 Rogers Cleaning Contractors continued to observe the terms of theexpired collective-bargaining agreement after April 30, 1981, except forthe provisions requiring it to make periodic payments to Local 47'shealth and welfare and pension funds.29 According to a June 5,1981 letter from Richard Rogers and his at-torney, Peter A. Hessler, addressed to Local 47, Rogers Cleaning Con-tractors had suffered net losses of approximately$48,000 in 1979,$29,000in 1980,and $8000 in the first quarter of 1981.30 Richard Rogers testified that at the end of the June 23 meeting, he"told Joe [Joseph Murphy, the president of Local 47] to contact David[David Hessler, Rogers' attorney]at any time he wanted to set up thenext meeting.31Nor, for that matter,did Olmsted give the Union notice it was start-ing in businessBut, the Union was not entirely in the dark as to thechanges taking place;Rogers'union employees were told of the pendingclosing of Rogers Cleaning Contractors and starting up of OlmstedCleaning Contractors,and there is evidence in the record of a unionmeeting on the subject which was held on July 13, 1981Some time in July 1981, Local 47 initiated contactwithOlmstedCleaningContractors concerning thewages owed to the former Rogers employees,32 and toascertain if Olmsted Cleaning Contractors would sign acontract with the Union. Initially, Debra Rogers, speak-ing for Olmsted, took the position that Olmsted wouldnot then enter into a union contract. Subseqently, how-ever, on August 13, 1981, Olmsted and Local 47 enteredinto a recognition agreement, ' under which Olmsted rec-ognized Local 47 as the exclusive collective-bargainingagent for its janitorial employees,33 and agreed to beginnegotiations on a new collective-bargaining agreementon August 18, 1981. The negotiatingsessiontook place,as agreed,but no agreement on a contract was reached,and there were no further bargaining sessions betweenthe parties.34Debra Rogers, testifying as president of Olmsted, ac-knowledged that Olmsted has never made any paymentsto Local 47's health and welfare and pension funds.35II. ISSUESThe issues raised by the complaint and evidence in thiscase can be summarized as follows:(1)Are Rogers Cleaining Contractors,Inc., and Olmst-ed Cleaning Contractors,Inc. (together referred to as theRespondent),alter egos and a single employer within themeaning of the Act?(2)Did Respondent violate Section 8(a)(1), (3), and (5)of the Act by:(a)About thelastweek of April 1981, acting,throughits agent and supervisor,Richard Rogers,during a tele-phone conversation,threatenitsemployee,LauraMurphy, because of her union activities and/or sympa-thies?(b)About July 13,1981, terminating the employmentof its employees, Laura Murphy and Ann Gulan,and re-fusing thereafter to reinstate them, because they hadjoined, supported,or assisted a union and engaged in32As previously noted, Debra and Trudy Rogers and Olmsted Clean-ing Contractors paid the former employees of Rogers Cleaning Contrac-tors the wages they were due for the last 2 weeks during which RogersCleaning Contractors was in operation.33The recognition agreement states that Olmsted Cleaning Contrac-tors began operations about July 1, 1981,performing the same cleaningwork previously performed by Rogers Cleaning Contractors for some ofthe same customers, and that a majority of the initial employees of Ol fist-ed Cleaning Contractors were former employees of Rogers'CleaningContractors. The recognitionagreementcovers all of Olmsted CleaningContractors'employees engaged in janitorial work, excluding office em-ployees and supervisors,and also excluding employees working 15 hoursor less where only one employee is engaged in performing cleaning workfor a customer which has only one location34 It does not appear that Local 47 requested furtherbargaining ses-sions afterAugust 18, 1981 Instead, the Union initiated proceedingsunder the National LaborRelationsAct by filingan unfair labor practicechargeagainst Olmsted Cleaning Contractors on August 20, 1981, alleg-ing refusal by the employer to hire Ann Gullan, Judy Thompson, andLaura Murphy because of their activities on behalf of the Union. In asecond charge,filed on August 28, 1981,the Union alleged that OlmstedCleaning Contractors had failed to bargain in good faith with Local 473s The parties stipulated that Rogers Cleaning Contractors owes to thetrusteesof Local 47's health and welfare and pension funds a sum ofmoney representing contributions and assessments which it failed to payto the various funds during the period from October 1, 1979, throughJune 30, 1981 ROGERS CLEANING CONTRACTORSconcerted activities for the purpose of collective bargain-ing and other mutual aid or protection?(c)About July 10, 1981, acting through its agent andsupervisor, Bob Smith, bypass the Union (Local 47) anddeal directly with employees represented by the Union,and inform the employees that they would have toaccept reduced wages and loss of benefits as a conditionof continued employment?(d)About July 10, 1981, or shortly thereafter, thee Kact date being unknown, unilaterally changing wagerates by reducing hourly wage rates of its employees forwhom the Union was the duly recognized and designat-ed collective-bargaining representative?(e)About July 10, 1981, the exact date being un-known, and since that time,36 unilaterally failing and re-fusing to make payment to the Union's health and wel-fare fund and pension funds?(f)About July 13, 1981, unilaterally changing the ap-plication of its rule for reporting off work, so that therule became more onerous for employment?(g)About July 13, 1981, terminating the employmentof its employee, Judy Thompson, for an offense whichprior to its unilateral change of its rule for reporting offwork would not have resulted in disciplinary action?The General Counsel argues that Olmsted CleaningContractors, Inc. is merely a "disguised continuance" ofRogers Cleaning Contractors, Inc., because the evidencedemonstrates that the two enterprises have substantiallyidenticalmanagement, business purposes, operations,equipment, customers, and supervision. Although there isno identity of ownership, the General Counsel concedes,identical corporate ownership is not the"sine qua nonofalter egostatus." The two ventures were "the product ofa single family operation and comprised a single continu-ous entity," argues the General Counsel, and in the pres-ence of all of the other substantially identical factors,closed family corporations may be alter egos in the ab-sence of "identical" ownership.Because the two enterprises are alter egos, continuestheGeneral Counsel's argument, and therefore consid-ered to be one employer under the Act, the failure ofOlmsted to continue the employment of three formeremployees of Rogers (Laura Murphy, Ann Gulan, andJudy Thompson) was actually a termination of their em-ployment, or discharge. Based on the evidence, the Gen-eral Counsel asserts, it is clear that the Respondent vio-lated the Act, because Laura Murphy was first threat-ened by Richard Rogers with discharge because of herunion activities, then, subsequently, her employment, aswell as that of Ann Gulan, was terminated by OlmstedCleaning Contractors for the same reason. The termina-tion of Judy Thompson's employment by Olmsted Clean-ing Contractors also violated the Act because she wasdischarged for violating a reporting to work rule which36 On a motion of the General Counsel, made and granted during thetrial,par. 13(b) of the complaint was amended to insert the words "andsince that time," after the word "unknown," so that as amended, par13(u) alleges that: "On or about July 10, 1981, or shortly thereafter, theexact date being unknown, and since that time, Respondent unilaterallyfailed and refused to make payments to the Union's health and welfarefund and pension fund "487the Respondent had unilaterally, without notice to theUnion, instituted.In the General Counsel's view, no impasse was everreached between Respondent Rogers Cleaning Contrac-tors, Inc., and Local 47 during their negotiations for thepurpose of renewing their collective-bargaining agree-ment which had expired on April 30, 1981, and, there-fore,Respondent Olmsted Cleaning Contractors, Inc., asthe alter ego of Rogers, was obliged to recognize andbargain with Local 47, and, in the interim, abide by theterms of the expiredagreement.Its failure to do so,argues the General Counsel, by bypassing the Union anddirectly contacting the employees concerning the termsand conditions of their employment, and unilaterallychanging wages and working conditions, as well as byfailing to make payments to Local 47's health and wel-fare fund and pension fund, without notifying the Unionbeforehand or giving it an opportunity to bargain, was aclear failure to bargain in violation of the Act.The Charging Party's theory of the case is generallythe same as that of the General Counsel, except aboutthe matter of Respondent's failureto make payments, asrequired under the terms of the collective-bargainingagreementwhich expired on April 30, 1981, to Local47'shealth and welfare fund and pension fund. TheCharging Party takes exception to the General Counsel'sconclusion that the Respondent is liable only for contri-butions to the funds which became due on July 10, 1981,and thereafter. Instead, argues the Charging Party, inas-much as Rogers Cleaning Contractors, Inc., and OlmstedCleaning Contractors, Inc., are alter egos, and thus oneemployer for purposes of the Act, and are collectivelyreferred to in the complaint as the "Respondent," Olmst-ed is not only responsible for its own contributionswhich became due about July 10, 1981, but also for thefailureof Rogers Cleaning Contractors, Inc., its alterego, prior to that date, to make its contractually requiredpayments. Conceding that the complaint charges as anunfair labor practice only the Respondent's failure tomake payments about July 10, 1981, the approximatedatewhen Rogers went out of business and Olmstedbegan operations, the Charging Party argues that the Re-spondent was fully and fairly aware of its theory prior totrial,and that the issue was fully and fairly litigated attrial.The Respondent, for its part, argues that Rogers andOlmsted were not alter egos but, instead, were merelysuccessor employers.As such, maintains Respondent,Olmsted had the right to offer different terms and condi-tions of employment from those previously offered byRogers. By extension, therefore, Olmsted did not violatethe Act because of its refusal to hire Judy Thompson be-cause ofan allegedchange in the reporting off workrules. But, furtherarguesthe Respondent, even if Rogersand Olmsted were to be considered alter egos, a statuswhich Respondent does not concede, Respondent Olmst-ed was free to unilaterally impose less favorable termsand conditions of employment, because RespondentRogers and Local 47 had earlier reached an impasse innegotiations for the purpose of reaching accord on a newcollective-bargaining agreement to replace the one which 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDhad expiredon April30, 1981.Finally, asserts Respond-ent, the refusal of Olmsted to hire Laura Murphy andAnn Gulanwas not motivated by antiunion animus, but,rather,was justified because the two former Rogers em-ployeeswere physically unable to perform a requiredaspect of their jobs,that of wet mopping.III.FINDINGS AND CONCLUSIONSA. AlterEgo StatusOn the evidence before me, I find and conclude thatOlmsted Cleaning Contractors,Inc.was the disguisedcontinuance or alter ego of Rogers CleaningContrac-tors, Inc.But for Rogers' financial problems, which became in-tolerably burdensome when tax liens werefiled by theInternal Revenue Service in mid-1981,Rogers CleaningContractorswould not have gone out of business when itdid, andOlmsted Cleaning Contractors,Inc., at that par-ticular time,would nothave been formed or taken overa substantial part of Rogers'business as its successor.Rogers was a closed family-owned business,which wasthe primary, if not only, livelihoodof Richard Rogersand his two daughters,Debra andTrudyRogers, who,togetherwith RichardRogers'wife,Julia Rogers, priortoMay 10, 1981,owned all of the corporation's stock.37Faced with the prospect of losing their livelihood andthe assets of the corporation,the mostvaluable of which,of course,were its equipment and its customers and busi-ness goodwill,Richard Rogers and his daughters seizedupon the device of setting up a new corporation,which,using Rogers CleaningContractors'equipment,supplies,and employees,hopefully wouldbe able to attract thebusiness of many Rogers' customers and carry on inRogers' place.The successorwhichthe Rogers familyset upfor thatpurpose was Olmsted CleaningContrac-tors,Inc.,whose stockholders,officers,and directorswere Debra and TrudyRogers. OlmstedCleaning Con-tractors,withRichard Rogers acting as consultant andsalesman, purchased Rogers CleaningContractors'equip-ment and supplieson very favorableterms, retained itsmanagement,hired most of its employees,and, using thesame businessoffices,went into operation servicing asubstantialnumber of Rogers'former customers towhom Olmsted providedthe same services at the sameprice, all ofwhichwas accomplished in 1 week's timewithout anybreak in service to the customers whoagreed to transfer their business to Olmsted.Althoughit is truethatRichard Rogers,who clearlydominated the management of Rogers CleaningContrac-tors and controlledthe majorityof its stock,38 did not34 Prior to May 10,1981, the stockholders of Rogers Cleaning Con-tractors were Richard Rogers,hiswife, Julia Rogers, and two daughters,Debra and Trudy Rogers.On May 10, 1981, in order to avoid personalliability for unpaid taxes owed by Rogers Cleaning Contractors, Debraand Trudy Rogers resigned as officers of the corporation and returnedtheir stock.38 Richard Rogers, with over 30 years'experience in the cleaning busi-ness, formed Rogers Cleaning Contractors,together with his wife, ownedthemajority of its stock,managed its business,and made all-importantbusiness decisionsHis daughters,although officers of the corporationand minority stockholders,were clerical employees of the Company,who did not participate in its day-to-day management.have an ownership interest in Olmsted,it is also clearthat at the outset he dominated Olmsted'smanagement.Even crediting the testimony of Richard Rogers that hewas thinking of getting out of the cleaning business, andthe testimony of his daughter,Debra Rogers, that sheand her sister hoped to start their own cleaning busi-ness,39 neither the father nor his daughters intended togo through with their long-range plans when RogersCleaning Contractors' tax and other financial troublesforced it out of business.In particular,itisapparent that Debra and TrudyRogers, although they may have gained considerable ex-perience in running Rogers Cleaning Contractor's office,lacked overall management experience in the day-to-dayoperation of the business,especially in such importantareas as customer contacts and personnel management.For Olmsted Cleaning Contractors to succeed in businesson the short notice with which it was set up, it is obvi-ous that Richard Rogers had to supply and continue tosupply the management knowledge and business experi-ence which his daughters lacked, until such future timeas his daughters were ready to take over the businessthemselves.In the interim,Richard Rogers,who it turnsout received a higher salary from Olmsted than did hisdaughters who owned the business-a strong indicatorthat his services were of more value to Olmsted thanthose of his daughters-began training his daughters totake over the management of the business,while exercis-ing overall supervision himself and making his own ar-rangements to move to Tennessee and devote his atten-tion to other business interests.Thus, it was not untilnearly 10 months later, when apparently it suited the in-terests of Richard Rogers and his daughters,that Rich-ardRogers moved from the Cleveland area, stoppeddrawing a salary from Olmsted,and left the operation ofOlmsted entirely to his daughters.In summary,under Olmsted Cleaning Contractors, thebusiness of the defunct Rogers Cleaning Contractors"continued under the sameroof withthe same employeesand management,the same business,same customers,same equipment.The only change really was that of thename of the business and a shuffling of ownership amongthe family."40 As stated by the National LaborRelationsBoard inCrawford Door Sales Co.,226NLRB 1144(1976), "generally we have found alter ego status wherethe two enterprises have `substantially identical' manage-ment, business purpose, operation,equipment,customers,and supervisors,as well as ownership."41 In this case, asin theCrawford Door Sales Co.,case, there was a changein ownership of Rogers Cleaning Contractors and Olmst-ed Cleaning Contractors,but at the time material to de-termination of alter ego status,42 both were wholly-39Debra Rogers stated that she did not intend to go into competitionwith her father's business40 SturdevantRoofing Co.,238 NLRB 186,188 (1978)4iCrawford Door Sales Co.,supra at 114442Alter ego status must be determined based on the developmentswhich tookplace at the time Olmsted was formed in July 1981,not whatmay have happened at a later timeGeorgeC. SchearerExhibitorsDeliveryService,262 NLRB 623 (1982) ROGERS CLEANING CONTRACTORS489owned by members of the Rogers family and "never losttheir character as a closed corporation."43 Insuch cir-cumstances, the Board, inCrawford Door Sales Co.,foundthat ownership and control in both enterprises were sub-stantially identical.Likewise, in this case, I find thatownership and control of Rogers Cleaning Contractorsand Olmsted Cleaning Contractors, at the time Olmstedwas formed and went into business, was substantiallyidentical.44 In view of this, and because there is nodoubt that the two Respondents have commonbusinesspurpose, management, operations, equipment, customers,and supervision, I find that Olmsted Cleaning Contrac-tors is the alter ego of Rogers Cleaning Contractors.B. Obligation of Alter Ego to BargainThe Board stated inDenzil S. Alkire,"It is well estab-lished that analter egohas the same obligation to em-ployees as the original employer."45 Although an em-ployer may go out of business rather than enter into acontract with a union, once an employer and a union doenter into a collective-bargainingagreement,"the em-ployer may not `escape' from it through the expedient of.. . `going out of business' only toresume itin anotherform."46 It is, of course, an unfair labor practice, in vio-lation of Section 8(a)(5) of the Act, "for an employer tomake a change affecting any matter which is a mandato-ry subject for bargaining without first advising the bar-gainingrepresentative and providing it with an opportu-nity to bargain concerning the change."47 Thus, in theinstantcase if, at the time it went out of business, RogersCleaning Contractors was obligated under the terms of acollective-bargainingagreementwith the ChargingUnion in this case to bargain over wages, hours, andother conditions of employment, and to make paymentsto the Union's health and welfare fund and pension fund,then, as alter ego, Olmsted Cleaning Contractors had thesame obligations.I find, in this case, that Olmsted Cleaning Contractorswas bound to the same extent Rogers Cleaning Contrac-torswould have been to bargain with Local Union 47over such matters as pay, benefits, work rules, and otherterms and conditions of employment, and to make pay-ments to Local 47's health and welfare and pension fund.The refusal by Olmsted in July 1981 to recognize theLocal 47 as bargaining representative of its employeesand itsbypassing of the Local 47 in imposing unilateralchanges concerning matters over which it was obligatedto bargain with Local 47 were unfair labor practices, inviolation of Section 8(a)(1) and (5) of the Act,as alleged.The real question here does not concern the factual ex-istence of a collective-bargaining agreementtowhichRogers Cleaning Contractorswas aparty,nor evenwhether or not Olmsted Cleaning Contractors refusedinitially to recognize Local 47 as the bargaining repre-43Crawford Door Sales Co,supra at 114414TheBoard similarly held in other cases that identical corporateownership is not the sine qua non of alter ego status.SeeJ.M. TanakaConstruction,249 NLRB 238 (1980),Denzil S.Alkire,259 NLRB 1323(1982),'15Supra at 132548 PA.HayesInc., 226 NLRB 230, 235 (1976).114ProductionPlated Plastics,254 NLRB 560, 563 (1981).sentativeof its employees and unilaterally imposedchanges concerning matters covered by the expired col-lective-bargaining agreementwithout notice to the Unionor without affording it an opportunity to bargain. All ofthiswas stipulated,48 or conceded by Respondent's wit-nessesduring their testimony.49 What is actually at issuehere is whether or not Olmsted Cleaning Contractorshad any obligation to recognize the Union, notify it ofproposed changes in pay, benefits, or other working con-ditions, and give the Union the opportunity to bargainover the changes, before putting them into effect. On thisissue,Respondent first contended that Olmsted CleaningContractors was a successor employer of Rogers Clean-ing Contractors, and notits alterego and, therefore, wasfree to set the initial terms on which it would hire theemployees of its predecessor.50 As I have already foundas a matter of fact and law that Olmsted Cleaning Con-tractorswas the alter ego of Rogers Cleaning Contrac-tors, that argument is without merit, and requires no fur-ther discussion.Also without merit is Respondent's alternative argu-ment that even assuming, arguendo, alter ego status,Olmsted, nevertheless, was still entitled to unilaterallychange the terms and conditions of employment becauseRogers Cleaning Contractors had withdrawn from themultiemployer bargaining group51 and conducted sepa-rate negotiations with Local 47, which had broken downwhena clear impassehad been reached over the issue ofemployees' wages and benefits.It is well settled that even though a collective-bargain-ing agreementmay have expired, an employer has a dutyto continue to consultand negotiatewiththe union, and48 As previously noted, the parties stipulated that there was a collec-tive-bargaining agreement,which expired on April 30, 1981, betweenRogers Cleaning Contractors and Local 47, the Charging Union, as theexclusive bargaining representative for the purpose of collective bargain-ing of Rogers' nonsupervisory cleaning employees. The terms of thatagreement covered such matters as pay, benefits, and other working con-ditions, and provided that Rogers was obligated to make periodic pay-ments to the Union's health and welfare fund and pension fund.49 Richard Rogers and Debra Rogers acknowledged during their testi-mony that before Olmsted Cleaning Contractors went into business onJuly 13, 1981, it had announced to its employees that it would be a non-union employer and that it would reduce the wage scale previously paidRogers Cleaning Contractors and terminate all benefits previously re-ceived by the employees while working for Rogers, all without notice tothe Union or affording it an opportunity to bargain. Debra Rogers alsoacknowledged that Olmsted never made payments to the Union's healthand welfare fund and pension fundso In support of this proposition, Respondent citesNLRB v. Burns Se-curity Services,406 U S. 272 (1972), andSpruce Up Corp,209 NLRB 194(1974) Inasmuch as, however, I have found that Olmsted Cleaning Con-tractors was the alter ego of Rogers Cleaning Contractors, it is unneces-sary to decide here the question of the extent to which Olmsted couldhave gone in setting the initial terms of employment of its predecessor'sformer employees, if Olmsted was, itself, no more than a successor em-ployers iThe issue of whether or not Rogers Cleaning Contractors' with-drawal from the multiemployer bargaining group after negotiations hadbegun on a new contract was proper is not before me It was not allegedin the complaint to be an unfair labor practice, although at trial, RichardRogers testified that he attended three bargaining sessions as a member ofthemultiemployer bargaining group before withdrawing his companyfrom the group effective April 30, 1981.See Nelson Electric v.NLRB,638 F.2d 965 (6th Cir 1981), in which the Court of Appeals for the SixthCircuit noted that withdrawal from a multiemployer bargaining unit isuntimely if attempted after the commencement of negotiations 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat an employer violates Section 8(a)(5) of the Act byunilaterally changing terms and conditions of employ-ment prior to the negoiations reaching a genuine im-passe.52A genuine impasse is defined as "synonymouswith a deadlock;the parties have discussed a subject orsubjects in good faith, and despite their best efforts toachieve agreement with respect to such, neither party iswilling to move from its respective position."53The facts here do not support a finding of genuine im-passe because the negotiating sessions between the par-tieswere few in number,agreement had been reached onallbut five or six issues, and there is no evidence thateither side had reached final uncompromising positionsor felt further negotiations would be useless.Indeed, al-though at the last meeting between Local Union 47 andRogers Cleaning Contractors the two sides were in dis-agreement over issues relating to pay and benefits, themeeting ended with Richard Rogers requesting theUnion to contact his attorney anytime they wanted to setup another meeting. The Union did not request anothermeeting between that date (June 23, 1981), and the dateRogers Cleaning Contractors went out of business (July10, 1981). Only 17 days elapsed between the two eventsand Rogers gave no notice to the Union of its intentionto close down nor did it give the Union any opportunityto bargain over the effects of the closing on Rogers' em-ployees.54Under these conditions, no reasonablegrounds exist to support an inference that the Union feltan impasse had been reached and it was not prepared tonegotiate further, or that it had delayed for an unreason-able period of time without calling for additional bar-gaining sessions. Conversely, Richard Rogers, on behalfof Rogers Cleaning Contractors, gave every indicationthathewas prepared to negotiate further with theUnion.Whether or not the two sides would have eventuallyreached agreement is not the question. "The Act doesnot compel agreements between employers and employ-ees."55What the Act does require, however, is that theemployer meet with the employees' collective-bargainingrepresentative, in this case, Local 47, and consider anyproprosals the union may advance.56 Before there can besaid to be an impasse, the parties must not only meet to-gether, but they must have discussed the proposal beforethem in good faith and they must have devoted their bestefforts to achieving agreement.57Where, as here, the parties had just begun to negotiate,there was not sufficient time or opportunity for them todevote their best efforts to reaching agreement, and theevidence of deadlock cited by Respondent is not persua-52ElectricMachinery Co. v NLRB,653 F 2d 958 (5th Cir 1981)53ElectricMachinery Co v. NLRB,supra at 96354 Rogers Cleaning Contractors'failure to give notice to the Union ofits intention to go out of business and to give the Union an opportunityto bargain over the effects on the employees is not alleged in the com-plaint to be an unfair labor practice.Accordingly,the issue is not beforeme in this proceeding It should be noted in passing,however, that anemployer's failure to give notice of closing to the union representing itsemployees,and to give the union an opportunity to bargain on the effectsof the closing on the employees,constitutes an unfair labor practiceFirstNational Corp v NLRB,452 U S 666 (1981).55 First National Corp v. NLRB,supra at 678.55 Id at 678-67957 ElectricalMachineryCorp. vNLRB,supra.sive.Therefore, I find that there was no impasse and, inthe absence of an impasse,neither Respondent RogersCleaning Contractors, nor its alter ego, Respondent Olm-stead Cleaning Contractors, had the right to impose uni-lateral changes concerning wages, hours, and other termsand conditions of employment, regardless of whether ornot the changes were within the scope of preimpasseproposals. Here, Respondent Olmsted instituted unilateralchanges, by reducing pay rates and eliminating benefits,and that constituted a refusal to bargain collectively withthe Union, in violation of Section 8(a)(1) and (5).The unilateral changes instituted by Respondent werenot limited to employee pay and benefits, however. Re-spondent Olmstead Cleaning Contractors also failed tomake payments, as provided in the expired collective-bargaining contract between Rogers Cleaning Contrac-tors, its alter ego, and Union Local 47, to the latter'shealth and welfare fund and pension fund.5858 Respondent Rogers Cleaning Contractors was also in arrears in itspayments to the two funds; however par. 3(B) of the complaintalleges asan unfair labor practice only Respondent's failure to make paymentsduring the period from about July 10, 1981, and afterwards Because thebeginning date coincides with the approximate date Olmsted CleaningContractorswent into operation(the last day of services by RogersCleaning Contractors was July 10, 1981, the first day of services byOlmsted Cleaning Contractors was July 13, 1981),the failure to makepayments to Local Union 47's two funds,as alleged in the complaint, islimited to Respondent Olmsted.The General Counsel refused to join in amotion to amend the complaint, offered by the Charging Party duringthe trial,which the latter argues would have had the effect of broadeningpar. 13(B) of the complaint to include as an unfair labor practice Re-spondent Rogers' failure and refusal to make payments to the two fundsduring the period from October 1, 1980, through June 30, 1981. In theabsence of agreement by the General Counsel to join in the proposedamendment,the amendment to the complaint proposed by the ChargingParty was denied A complaint may not be amended at trial except onmotion made or joined in by the General Counsel Sec. 3(d) of the Act,cf.ElectricalWorkers Local 134 IBEW v NLRB,487 F.2d 1113 (D CCar. 1972). The Charging Party, in its brief, asserts that, as used in thecomplaint, the term "Respondent" includes both Rogers Cleaning Con-tractors and Olmsted Cleaning Contractors, and that the language in par13(B) alleging the "Respondent"unilaterally failed and refused to makepayments necessarily encompasses payments of contributions already dueand owing on July 10, 1981, as well as payments coming due after thattimeThus, reasons the Charging Party, Olmsted Cleaning Contractorsshould be held liable for the payments which its alter ego failed to makeIt is well settled, however, that each failure to make required periodicpayments to a union's benefit fund constitutes a separate and distinct vio-lation of an employer's bargaining obligation.Farmingdale IronWorks,249 NLRB 98 (1980) Thus, the Charging Party's theory that the failuretomake payments to the funds amounted to cumulative continuing of-fenses iswithout merit, and it is plain that the language of par. 13(b) ofthe complaint, which refers to failure to make payments about July 10,1981, and afterwards,does not include,directly or indirectly,any refer-ence to failure to make payments which occurred prior to July 10, 1981.(Moreover,even if it could be argued that the pre-July 10, 1981, missedpayments are included within the scope of the complaint only those fail-ures to make payments which occurred in the 6-month period precedingthe filing (on August 20, 1981) of the first charge in this case could beremediedFarmingdale IronWorks,supra)Although in some instances aviolation of the Act may be found even though it was not charged in thecomplaint,as where the issue was fully litigated at trial and the employerwas not prejudiced, that is not the situation here As provided in Sec.3(d) of the Act, the General Counsel has final authority in the prosecu-tion of complaints before the Board, and here, even though fully awareof facts indicating that Respondent Rogers also failed to make requiredpayments to Local Union 47's two funds, the General Counsel declinedto make that alleged violation a part of his case ROGERS CLEANING CONTRACTORSThe unilateral failure of an employer to make contrac-tually required periodic payments to a union's health andwelfare and pension fund is a violationof theemployer'sobligation to bargain,and constitutes a violation of Sec-tion 8(a)(5) of the Act.59The employer'sobligation tocontinue making pension and health and welfare contri-butions continues after expiration of the collective-bar-gaining agreement requiring such contributions. 60 Asalterego of Rogers Cleaning Contractors,OlmstedCleaning Contractors was obligated to continue makingthe pension,health,and welfare contributions requiredby the expired collective-bargaining agreementwithLocal Union 47, until such time as a new contract wasagreed on, or an impasse was reached in the negotiationsover a new contract.61 Here,as previously stated, no im-passe had been reached in the bargaining process and,therefore,Respondent Olmsted'sunilateral refusal andfailure tomake pension,health, and welfare contribu-tions, as requiredby theexpired contract between itsalter ego predecessor and Local Union 47, was a viola-tion of Olmsted'sobligation to bargain and, as such, aviolation of Section 8(a)(5) of the Act.It is well established that an employer acts in bad faithand violatesthe Act bydealing directly with employees,who are represented by an exclusive collective-bargain-ing representative,concerning wages, hours, and otherterms and conditions of employment,particularlywhenthe employer is engaged in negotiations with the bargain-ing representative concerning these matters.62 In the in-stant case,as previously held, Rogers Cleaning Contrac-tors and Local Union 47, the exclusive bargaining repre-sentative of Rogers'employees, were engaged in bargain-ing over the terms of a new contract and, although theyhad reached no agreement on wages and several otherapparently key issues,their disagreement had not pro-gressed to the point of a genuine impasse when Rogerswas supplanted in business by its alter ego, OlmstedCleaning Contractors.As alter ego of Rogers, Olmstedhad thesameduty to bargain with Local Union 47 as didRogers.When Olmsted bypassed the Union and went di-rectly toRogers' employees during the workweekending July 10, 1981, and unilaterally announceddiffer-ent wages and terms and conditionsof employment forthose employees who wished to work for Olmsted, thelatter breached its obligation to bargain in violation ofSection 8(a)(1) and(5) of the Act.C. Dischargeof JudyThompsonJudy Thompson was one of three employees of RogersCleaning Contractors who were denied employment byRogers' alter ego, Olmsted Cleaning Contractors. The69 FarmingdaleIron Works,249 NLRB98 (1980).50 FarmingdaleIron Works,supra.61 The requirement to make pension,health, and welfare contributionsisdirectly related to employee wages and terms and conditions of em-ployment,and as such it survives the expiration of a contract and cannotbe altered without bargaining.A unilateral change can be made by theemployer only after a genuine impasse has been reached in the bargainingprocess,and even then only if the unilateral change was reasonably en-compassed in a preimpasse proposal.Peerless Roofing Co.,247 NLRB 500(1980).82Hiney PrintingCo., 262 NLRB 157 (1982);Farm CrestBakeries,241NLRB 1191, 1196 (1979).491facts of the matter are that on or about July 10, 1981,Judy Thompson, as did the rest of Rogers Cleaning Con-tractors employees, received an application for employ-ment by Olmsted Cleaning Contractors,which she wastold to turn in when she reported for work on July 13,1981. Finding herself unable to report for work on July13 because of personal reasons, Thompson testified, shecompleted the application,and gave it to Laura Murphy,the union steward,with a request that Murphy turn inthe application for her.Thompson said she also placed atelephone call to her jobsite.She spoke with Bob Smith,her supervisor, explaining her reason for being unable toreport for work on time,but saying that she still intend-ed to report for work later that night. It appears,howev-er, that Thompson actually did not report for work at allthat night.According to Thompson, she was told bySmith to call Olmsted's office,but when she dialed thenumber,she heard only a recording stating that thenumber was not in service.According to Murphy, whenshe submitted Thompson's application to Smith, he toldher that there was no job opening for Thompson. WhenThompson attempted to report for work the nextevening,July 14,Smith told her that she was a day lateand he had all the people he needed, but that he wouldcall her when there was a job opening.63In her trial testimony,Debra Rogers stated that sheand her sister decided not to hire Thompson because"the first day she was to report for work (for Olmsted)she never showed up."Debra Rogers also testified thatshe did not believe that Rogers' employees were toldwhen they received their Olmsted applications that theywould not be hired if they did not report on the firstday.Pointing to evidence that no employee of RogersCleaning Contractors had ever been fired because theyhad missed a day'swork without calling in to reporttheir absence,64 the General Counsel argues that the dis-charge of Thompson resulted from a unilaterally imposedstricter application of a work rule, imposed withoutnotice to the Union,in violation of Section 8(a)(5) of theAct.Respondent takes the position that,as a successor em-ployer,Olmsted was free to establish its own hiring poli-cies and, in any event,even though there were no writ-tenwork rules established by Rogers or Olmsted, bothcompanies had an unwritten policy that if newly hiredemployees expected to work,theywere expected toreport the first night,and that because Thompson violat-ed that rule,she was not hired. 65es Thompsonwas never called94Trial testimonysuggeststhat therewas an unwrittenprocedurewhich employees of Rogers who did notintend toreport for scheduledwork on a particular day were expected to follow in order to give theemployer notice and time tolocate a replacement.The details of the pro-cedure and whether or not Judy Thompson complied withitare not par-ticularly relevant here,becauseDebra Rogers testifiedthat she was un-aware thatanyone had ever been fired by Rogers Cleaning Contractorsfor missinga day's work withoutcalling in.96 The finding that Olmsted Cleaning Contractors is thealter ego ofRogers Cleaning Contractorsdisposes of Respondent's first argument thatas a mere successoremployer it was free toestablish its own terms andconditions of employment, includinghiringpolicies 492DECISIONSOF NATIONALLABOR RELATIONS BOARDAs correctly pointed out by Respondent, there is noevidence that Judy Thompson was refused employmentbecause of antiunion animus on the part of the Respond-ent.66 However, a showing of antiunion animus is unnec-essary if an employee was discharged (in this case, nothired by a successor alter ego) as a result of an employ-er'sunilateral imposition and application of a stricterwork rule.As alter ego of Rogers Cleaning Contractors, Olmstedwas obligated to bargain with Local Union 47 overterms and conditions of employment. Any unilateralchange of terms and conditions of employment imposedby Olmsted, without notice to the Union or affording itan opportunity to bargain, is a clear violation of Section8(a)(1) and (5).67At issue here is the question of whether or not Olmst-ed's refusal to hire Thompson, ostensibly because she didnot report for work the night of July 13, 1981, actuallyresulted from the application of a stricter work rule uni-laterally implemented by Olmsted. Under the circum-stances, I find that it did.Itwas clearly the intent of Richard Rogers and hisdaughters,Debra and Trudy Rogers, that Olmsted takeover the business of Rogers Cleaning Contractors, with-out interruption of service, keeping as many of Rogers'former customers as possible. To accomplish this, Olmst-ed needed more than just the agreement of the custom-ers.To avoid a substantial delay, it needed Rogers'equipment and supplies, employees, and supervisors. Anyappreciable delay while Olmsted acquired new equip-ment and supplies and hired and trained new employeesand supervisors would surely have resulted in some orall of Rogers' customers taking their business elsewhere.That the plan, in fact, was basically to substitute one cor-porate entity for another and carry on as before is clearfrom the circumstances which necessitated the switch inthe first place and the manner in which it was actuallycarried out. Olmsted was hurriedly incorporated, it occu-pied Rogers' business offices, acquired Rogers' suppliesand equipment under favorable conditions, retainedRogers' supervisors, and began operations on July 13,1981,with only two employees who had not previouslyworked for Rogers (12 of Rogers' employees did not goto work for Olmsted, 9 by choice and 3 who were re-fused employment), providing the same service as per-formed by Rogers, at the same price, to a substantialnumber of Rogers' former customers.68As a practical matter, all of Rogers' employees becameemployees of Olmsted as a matter of course without itbeing necessary for them to do anything other than con-tinuing to do their jobs. In fact, it required positiveaction by either an employee of Rogers who did notwant to go to work for Olmsted, or by Olmsted, as inthe case of several Rogers employees whom it did not68 The General Counsel suggests that the reason Thompson was nothired might have been because her application was submitted through aunion steward. Unsupported by evidence as it is, that suggestion amountsto no more than mere speculation67Production Plastics,supra;Denzil S Alkire,supra.88 The testimonyis to conflictabout whether on its first day of oper-ationsOlmsted had 13 customers, 9 of which were former Rogers cus-tomers, or 15 customers, all of which were former Rogers customers.wish to employ, in order for a Rogers employee not tobecome an Olmsted employee. Whatever use Olmstedmay have had for the employment applications whichwere distributed to all of Rogers' employees during thelastweek that Rogers was in business, it is clear thatthey were not "applications" in the sense that they werethe first step by a former Rogers employee in obtainingemployment by Olmsted.Because the employees of Rogers became employeesof Olmsted simply on the basis of their prior employmentby Rogers, for purposes of the Act, Judy Thompson wasan employee of Olmsted on July 13, 1981, when Olmstedterminated her employment. The delivery of her com-pleted application to her supervisor and her telephonecall to her supervisor made her intention to accept em-ployment by Olmsted unequivocally clear. The onlything which Thompson did not do on the night of July13, 1981, was to physically report for work. As no onehad previously been fired for missing work without re-porting off, Olmsted's termination of Judy Thompson'semployment on that basis imposed on her a harsher sanc-tion for an infraction of an informal work rule than pre-viously imposed by Rogers Cleaning Contractors againstother employees for a similar infraction, and amountedto a unilateral change in the terms and conditions of em-ployment.On the basis of the evidence before me, I concludethat the termination of Thompson's employment resultedfrom the application of a work rule affecting terms andconditions of employment which Respondent OlmstedCleaning Contractors had unilaterally changed withoutnotice to Local 47 or affording it an opportunity to bar-gain. Therefore, the termination of Thompson's employ-ment was an unfair labor practice in violation of Section8(a)(1) and (5) of the Act.D. Threatening StatementsThe General Counsel alleges that Laura Murphy, anemployee of Rogers Cleaning Contractors, who was theunion steward representing Rogers' employees at theDavy McKee Corporation job site, was threatened withdischarge because of her union activities by RichardRogers during the course of a telephone conversation inApril 1981. According to the General Counsel, the tele-phone conversation was initiated by Laura Murphy todiscuss the discharge of a fellow employee. During thecourse of the conversation, Rogers warned Murphy tostay out of his business or be fired, and indicated that shecould either work for the Union or Rogers, but not both.In the view of the General Counsel, those statements byRogers violated Murphy's rights guaranteed under Sec-tion 7 of the Act and were in violation of Section 8(a)(1)of the Act. I agree.According to testimony offered by Laura Murphy, sheplaced a telephone call to Richard Rogers in April 1981,to discuss the discharge of another employee namedFrancine Buchanan. According to Murphy, during thecourse of the conversation, Rogers said to her "Laura,stay out of my business. If you don't, I'm going to fireyou too." Later in the conversation, according toMurphy, Roger stated, "Laura, let me tell you some- ROGERSCLEANING CONTRACTORSthing.You work for Art Worthy, Joe Murphy and thatUnion, or you work for me, but you do not work fortooth of us." Laura Murphy's husband, George Murphy,who was also called as a witness during the trial of thiscase, testified that at his wife's request he had listened onan extension telephone to the conversation between hiswife and Richard Rogers. He had heard Richard Rogersthreaten his wife with discharge on two occasions duringthe conversation.Respondent did not address this issue in its posthearingbrief;however, Richard Rogers denied in testimony,which he gave during the trial of this case, that he hadthreatened to fire or discharge Laura Murphy during theApril 1981 telephone conversation.Resolution of this issue obviously turns on the wit-nesses' credibility, or lack of it. Laura Murphy testifiedthat she was threatened by Richard Rogers, and her tes-timonywas corroborated by her husband, GeorgeMurphy, who testified that he had heard the threat whilelistening to the telephone conversation on an extensiontelephone. Richard Rogers, on the other hand, testifiedthat he had made no threats during that telephone con-versation. Concerning this matter, I give greater weightto the testimony of Laura Murphy and her husband. I donot find Richard Rogers to have been candid in his testi-mony concerning many aspects of this case, particularlyhis relations with his employees, the Union, and OlmstedCleaning Contractors. I do not find his bare denial thathe threatened Laura Murphy to be convincing.The threatsmade by Richard Rogers to LauraMurphy to terminate her employment in April 1981 wereclearly related to her union activities. As such, thosethreats constituted the unfair labor practices in violationof Section 8(a)(1) of the Act.E.Discharge of Laura Murphy and Ann GulanLaura Murphy, the union steward at the Davy McKeeworksite, and Ann Gulan, both of whom had worked forRogers Cleaning Contractors at the Davy McKee sitesince1978,were refused employment by Olmsted Clean-ing,Contractors when they reported for work on July 13,1981, and presented their completed job applications toBob Smith, their supervisor. Smith stated that there wereno jobopeningsfor them, and that he would contactthem when an opening occurred. Neither Murphy norGulan was ever contacted subsequently by Olmsted andoffered employment.Seeminglycontradicting Smith's ex-planationat thetime,Debra Rogers, during testimonygiven in the course of the trial of this case, stated thatGulan and Murphy were not hiredbecausethey werenot physically able to perform wet mopping of wash-rooms, which was a required part of their jobs.The General Counsel, on the other hand, contendsthat,contrary to the testimony of Debra Rogers,Murphy and Gulan wereterminatedby Olmsted Clean-ing Contractors because of their past activity on behalfof theUnion, and aspart of Olmsted's efforts to rid itselfof the Union. Accordingly, argues the General Counsel,the discharges of Ann Gulan and Laura Murphy violatedSection 8(a)(3) of the Act. I agree.Laura Murphy was first elected union steward in Oc-tober 1979. After she became union steward, she was in-493volved in a number of grievance proceedings, both onbehalf of others in her capacity of union steward and onher own behalf. In addition to the grievance proceedingon behalf of FrancineBuchanan,over which RichardRogers, in the course of a telephone conversation inApril 1981, threatened to discharge her because of herinvolvement, Murphy also became involved in grievanceproceedings brought by Ann Gulan.Murphy received warning letters from Rogers Clean-ing Contractors on November 16 and 26, 1979, for tear-ing a garbage bag and talking, respectively, and wasgiven a 3-day suspension. She filed a grievance concern-ing the warning letters which she and others had re-ceived and her 3-day suspension, which led, ultimately,toRichard Rogersagreeingto rescind her suspensionand withdraw the warning letters.Laura Murphy injured her back and shoulder in Janu-ary 1980, and was off work until April 14, 1980. Whenshe returned to work, she presented a medical certificatestatingthat she was physically unable to wet mop. Theissue of wet mopping became significant about that timebecause of disagreement between Rogers Cleaning Con-tractors and its employees over whether or not thefemale employees were required as part of their jobs towet mop where necessary in the areas in which theycleaned, such as in bathrooms. The employees took theposition that they were not obligated under the unioncontract to wet mop.69 The issue came to a climax inJune 1980, when Richard Rogers issued warning lettersto his employees telling them that they would be re-quired to wet mop where necessary in the areas in whichthey cleaned. Laura Murphy, however, appealed to BobSmith, her supervisor, on the basis of her medical certifi-cate which excluded her from wet mopping, and RichardRogers excused her from wet mopping. She was notthereafter requested to wet mop as part of her job.About the sametime inOctober 1979, as LauraMurphy received two warning letters and a 3-day sus-pension,Ann Gulan also received two warning letters,one for sitting down on the job and the other for takingan unauthorized work break, and on October 26, 1979,she was fired. Laura Murphy filed a grievance under theunioncontract on behalf of Gulan, and at a meeting be-tween Richard Rogers and union representatives at theUnion's office at the end of November 1979, RichardRogers agreed to reinstate Ann Gulan with backpay andwithdraw the warning letters.Ann Gulan, too, suffered an on-the-job back injurywhich left her unable to perform wet mopping in theopinion of her physician. She first injured her back onJune 6, 1980, and reinjured it on June 13, 1980. She wasoff work for the latter injury from until August 11, 1980.When she returned to work she was told by her supervi-sor,Bob Smith, that she would have to wet mop. Shecalled on Laura Murphy and the Union for assistance,and eventually Rogers Cleaning Contractors dropped therequirement that she wet mop. However, according toGulan, Richard Rogers changed her work assignment by69Up to that time, apparently, wet mopping had been largely, if notexclusively, performed by one or more male employees of Rogers Clean-ing Contractors at the Davy McKee worksite 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDincreasing her workload in comparison to that of otheremployees. A grievance filed by Gulan over this matterwas eventually settled in her favor. Finally, Gulan pre-vailed in two separate workmen's compensation claimswhich she filed as a result of injuries sustained while em-ployed by Rogers Cleaning Contractors.It is, of course, an unfair labor practice for a successoremployer to refuse to hire employees of its predecessorsolely because they were union members, or engaged inunion activity, or as part of the successor employer'seffort to discourage union membershipamong his em-ployees.70 Thus, the question here is whether or not Re-spondent Olmsted refused to hire either or both LauraMurphy and Ann Gulan, two employees of its alter egopredecessor,Respondent Rogers Cleaning Contractors,because they had engaged in union activities or as part ofan effort by Respondent Olmsted to discourage unionmembershipamongitsemployees. I find this questionmust be answered in the affirmative.There can be no doubt that Olmsted's refusal to hireMurphy and Gulan had nothing to do with the availabil-ity or lack of availability of work for the two formerRogers employees. According to Laura Murphy's undis-puted testimony, when she and other applicants for workreported to the Davy McKee work site on July 13, 1980,they were required to wait for the arrival of Bob Smith,the job site supervisor, before being admitted to thebuilding.When Smith arrived, he read from a list ofnames, stating, "I will call off thesenames.You go inand wait for me at the timeclock. If I don't call yourname, I don't have a enough work. I don't have anywork for you." He did not call either Laura Murphy's orAnn Gulan's name.It is obvious from all of this, that forreasons of its own, not having anything to do with theamount of work available, Olmsted had decided in ad-vance, not to employ certain employees of its alter ego,Rogers Cleaning Contractors, a fact tacitly later admit-ted by Debra Rogers, president of Olmsted CleaningContractors.There were, it appears from this record, only two em-ployees of Rogers Cleaning Contractors whom Olmstedhad made a decision in advance not to hire. They wereLaura Murphy and Ann Gulan. I find that the reasongiven by Debra Rogers for deciding not hire Murphyand Gulan is unbelievable under the circumstances, andwas a mere subterfuge designed to conceal the realreasonwhy Murphy and Gulan were not offered em-ployment.AlthoughDebra Rogers claimed that thereason for not hiring Murphy and Gulan was that theyhad physical disabilities which prevented them from wetmopping, it is evident from the record that this reasonwas nothing more than an excuse of convenience. What-ever physical disabilitiesMurphy and Gulan had, thosedisabilities had existed for over a year prior to RogersCleaning Contractors transferring its business and em-ployees to its alter ego, Olmsted Cleaning Contractors,and they had been the subject of grievance proceedings'OHoward Johnson Co. v. Detroit Local Joint Executive Board,417 U S.249, 262 fn. 8 (1974),Nevis Industries,246 NLRB 1053 (1979),Love's Bar-heque Restaurant No.62, 245 NLRB 78 (1979);Patter'sChalet Drug,233NLRB 15 (1977)resolved against the employer. Once having been re-buffed in its efforts to take action against Murphy andGulan because of their disability, as a result of unionintervention, Rogers Cleaning Contractors did not againraise the issue that either Murphy or Gulan were unableto perform all of the work required of them. Curiously,that issue was not again raised until Rogers CleaningContractors was succeeded in business by its alter ego,Olmsted Cleaning Contractors, who announced that theywould be a nonunion employer and promptly refused tohire Laura Murphy, a union steward and leading unionactivist, and Ann Gulan, a Rogers employee who hadbenefited on a number of occasions from the collective-bargaining agreement grievance procedures.On the basis of the record before me, I find that LauraMurphy and Ann Gulan were two of the most visibleunion activists in the employment of Rogers CleaningContractors, and that their union activities and their re-sorting to the collective-bargaining agreement grievanceprocedures were considered by Richard Rogers to be anunwanted nuisance. Indeed, Richard Rogers consideredLaura Murphy to be such a thorn in his side because ofher union activities, that on one occasion he threatenedto fire her. Later, when the opportunity presented itselfon the occasion of the start up of Olmsted Cleaning Con-tractors under Richard Rogers' guidance as a nonunionemployer, he carried out his threat to get rid of Murphy,and refused employment to Gulan, as well, because shehad resorted to seeking union assistance on a number ofoccasionsconcerningemployment disputes, largelythrough Laura Murphy. Clearly, it was the intent ofRichard Rogers and Olmsted to eliminate two union ac-tivists, and to provide a warning to other employees de-signed to discourage them from engaging in union activi-ty.Any other reason Olmsted may now assert, includingphysical limitations, pales to insignificance in comparisonto the antiunion animus which so obviously underliesOlmsted's refusal to hire Laura Murphy and Ann Gulan.Accordingly, the refusal by Olmsted Cleaning Con-tractors to hire Laura Murphy and Ann Gulan was anunfair labor practice, in violation of Section 8(a)(1) and(3) of the National Labor Relations Act.CONCLUSIONS OF LAW1.Rogers Cleaning Contractors, Inc., and its alter ego,Olmsted Cleaning Contractors, Inc., constitutea singleemployer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.2.At all times material, Service, Hospital, NursingHome and Public Employees Union, Local 47, affiliatedwith Service Employees International Union, AFL-CIO-CLC was a labor organization within the meaningof Section 2(5) of the Act, and was the exclusive repre-sentative for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act of the followingemployees of Rogers Cleaning Contractors, Inc., andOlmsted Cleaning Contractors, Inc.:All employeesengagedin janitorial work, excludingoffice employees and supervisors as defined in theLaborManagementRelationsAct of 1947, as ROGERS CLEANING CONTRACTORS495amended, and also excluding any such employeesworking 15-1/2 hours or less in an account whereonly one employee isengaged, if such account isnot owned or operated by an entity which operatesinmore than one location serviced by the employer.3.At all times material, and continuing to date, Re-spondent and the Union have been, and continue to be,bound by the terms and conditions of a collective-bar-gaining agreement covering the period from May 1,1978, to May 1, 1981, embodying rates of pay, wages,hours of employment, and other terms and conditions ofemployment of all employees of Respondent in the unitreferred to in the paragraph 2, above.4.About July 13, 1981, Respondent unilaterally with-drew recognition from the Union, and repudiated thecollective-bargainingagreementexisting between them,thereby violating Section 8(a)(1) and (5) of the Act.5.By unilaterally changing wage rates and other termsand conditions of employment-of the bargaining unit em-ployees, on and after July 13, 1981, Respondent has vio-lated, and continues to violate Section 8(a)(1) and (5) ofthe Act.6.By unilaterally changing working conditions, on andafter July 13, 1981, with respect to failure by bargainingunit employees to report for work, Respondent violatedSection 8(a)(1) and (5) of the Act.7.By terminating the employment of bargaining unitemployee Judy Thompson, about July 13, 1981, for vio-lation of the work rule with respect to failure of bargain-ing unit employees to report for work which Respondenthad unilaterally changed, Respondent engaged in anunfair labor practice in violation of Section 8(a)(1) and(5) of the Act.8.By about July 10, 1981, the exact date being un-known, and since thattime,unilaterally failing and refus-ing to make payments to the Union's health and welfarefund, and pension fund, as required by the collective-bar-gaining agreement, Respondent violated, and continuesto violate, Section 8(a)(1) and (5) of the Act.9.By threatening employee Laura Murphy during thelastweek of April 1981 with discharge because of herunion activities and sympathies, Respondent violatedSection 8(a)(1) of the Act.10.By about July 13, 1981, terminating the employ-ment of Laura Murphy and Ann Gulan, and refusingthereafter to reinstate them because they had joined, sup-ported, or assisteda union,and engaged in concerted ac-tivities for the purpose of collective bargaining and othermulual aid or protection, Respondent violated Section8(a)(1) and (3) of the Act.11.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYHaving found that Respondent engaged in unfair laborpractices, I find it appropriate to order Respondent tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Respondent, having committed unfair labor practicesby unilaterally changing wage rates and other terms andconditions of employment, shall make the employees af-fected by the changes whole for any loss ofearningsthey may have sustained as a result of the Respondenthaving changed their wage rate on July 13, 1981, andthereafter.Backpay shall be computed in accordancewithF.W.Woolworth Co.,90 NLRB 289 (1950), with in-terest as prescribed inFlorida Steel Corp.,231 NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB 716(1962). Furthermore, Respondent shall be required to re-store the status quo ante as existed prior to the imple-mentation of the changes in wage rates and other termsand conditions of employment. Respondentshall ceaseand desist from unilaterally changing conditions of em-ployment, and shall bargain collectively, on request, withthe Union as the exclusive representative of thebargain-ing unit employees concerning terms and conditions ofemployment and, if an understanding is reached, embodysuch terms in a signed agreement.Respondent, having unilaterally failed and refused tomake payments to the Union's health and welfare fund,and pension fund, from on or about July 10, 1981, theexact date being unknown, and since that time, shall berequired to make whole the Union for any and all contri-butions due to the Union's funds as required by the col-lective-bargaining agreement.Respondent, having violated Section 8(a)(1), (3), and(5) of the Act by unlawfully terminating the employmentof Judy Thompson, Laura Murphy, and Ann Gulan, and,thereafter refusing to reinstate them to their former posi-tions, shall now offer to reinstate them to their formerpositions, or if those positions no longer exist, to substan-tiallyequivalent positions,without prejudice to anyrights or privileges, and make them whole for any loss ofearnings which they may have sustainedas a result ofthe termination of their former employment. The loss ofearnings shall be computed as set forth in F.W. Wool-worthCo.,90 NLRB 289 (1950), with interest as pre-scribed inFlorida Steel Corp.,231 NLRB 651 (1977). SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed71ORDERThe Respondent, Rogers Cleaning Contractors, Inc.and its alter ego Olmsted Cleaning Contractors, Inc.,Olmstead Falls, Ohio, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with Service,Hospital,Nursing Home and Public Employees Union,Local 47, affiliated with Service Employees InternationalUnion, AFL-CIO-CLC as the exclusive bargaining rep-resentative of its employees in the appropriateunit setforth above.71 If no exceptions are filed as provided by Sec. 102 46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Refusing to honor and implement the collective-bargainingagreement between Respondent and theUnion covering the period from May 1, 1978, to May 1,1981, and remaining in effect to the present.(c)Bypassing the Union as the exclusive bargainingrepresentative of Respondent'semployees by notifyingthem of reduction in wage rates and other changes interms and conditions of employment.(d) Refusing to make all necessarycontributions to theUnion Local 47's health and welfare fund and pensionfund,as required by the collective-bargaining agreement.(e) Threatening employees in the above-described unitbecause of their union activities and sympathies.(f)Discharging employees,and refusing thereafter toreinstate them,because they joined,supported,or assist-ed a union and engaged in concerted activities for thepurpose of collective bargaining and other mutual aid orprotection.(g) In any other manner interferingwith,restraining,or coercing employees in the exerciseof therights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and bargaincollectivelywith Local 47by acknowledging that they are bound by the existingcollective-bargaining agreement.(b)Honor,implement,and apply the collective-bar-gaining agreementreferred to above.(c)Make whole Union Local 47 for any and all benefitfund and health and welfare fund payments due andowing pursuant to the collective-bargaining agreementreferred to above in the manner set forth in the remedysection of this decision.(d)Make whole its employees for any loss of wagesand benefits incurred as a result of the unfair labor prac-tices found herein in the manner set forth in the remedysection of this decision.(e)Offer Judy Thompson, Laura Murphy, and AnnGulan immediate and full reinstatement to their formerjobs or, if those jobsno longer exist,to substantiallyequivalent positions, without prejudice to their seniorityor any other rights or privileges previously enjoyed, andmake them whole for any loss of earnings and other ben-efits suffered as a result of the discrimination againstthem,in the manner set forth in the remedy section ofthe decision.(f)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(g)Post at their facility at 8660 Columbia Road,Olmsted Falls, Ohio, and at all locations at which theyprovide service in the greater Cleveland, Ohio area,copies of the attached notice marked "Appendix."72Copies of the notice, on forms provided by the RegionalDirector for Region 8, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(h)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.72 If this Order is enforced by'a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."